De Witt, J.
When the statute provides that the school trustees shall have power to remove “schoolhouses” only when directed by a vote of the district so to do, we are of opinion that the term “schoolhouse” does not mean simply the house, but refers rather to the school plant, including the general equipment, furniture, maps, charts, globes, and pupils and teacher. The rural school districts are large geographically, and small in population. The school should naturally be located to best serve the greatest number. Its location can in no way be so satisfactorily determined as by a vote of the electors of the district. - Such determination is in accordance with the American principle of majority rule. We take it that it rarely, if ever; occurs that a schoolhouse is moved. In cities the schoolhouses are elaborate structures, the moving of which is wholly impracticable. In the country they are rude buildings, and are likely to be not worth the moving: We doubt that a schoolhouse, as a building, was ever moved in this state. We can scarcely conceive of circumstances where it would be practicable to move the house. On the other hand, changes in the centers of population frequently occur in rapidly developing communities. When they occur, the trustees are likely to be elected from such new center. The people of such new center are likely to want the school near to them. But the trustees must not change the place of the school without the vote of the district. At such election all elements express themselves. Matters of convenience to the majority, questions of expense to .the district, suitability of site, and scores of opinions and influences which sway a rural school district, are sifted down through the ballots, and the result demonstrates the will of the people as to the site of their school. This, in our opinion, was within the view of the legislature, and they meant to express their intent (section 1885, subd. 6) that the people should determine the site of their school. This is a more reasonable view than to hold that the statute means to say only that a vote shall be had upon the question of moving the house. The house is the shell— the envelope. The substance is the school itself, and it is that, *140in our opinion, wliich the statute contemplates. The district court judge was able to observe from the pleadings that the trustees had moved the school without being directed so to do by a vote of the district. He apparently held the view that we have suggested as to the interpretation of section 1885, subdivision 6, and was of opinion that such act of the trustees was without authority, and that the demurrer to the answer ought to be sustained; but he was able to observe, further, that the school had been moved for three years before the commencement of the mandamus proceeding, and had been maintained at the new place for that time, with the acquiescence of all the people, and with complaint from none. He said that he thought the demurrer to the answer should be sustained, but he may have seen the hardship of disturbing the then and for three years existing condition of affairs until the will of the people was announced as to the site of the school. He therefore ordered an election to be held. We are not prepared to say that the court had authority to make this as an order. We may regard it as a suggestion by the court, acquiesced in by the parties. The court had authority to continue the hearing of the case, and the school trustees had authority to hold the election. During the continuance the trustees did hold the election.
At the next hearing of the case in the court the trustees exhibited the election returns, and the result thereof, in a supplemental answer. They presented them as a reason why the mandamus should not issue. In form, this election was an approval and ratification of the act of the trustees in moving the school to the new place. In this matter of form the election was not wholly regular; but we think that it may be reasonably held that the result obtained was an expression of the will of the people that the school should be at the new place. It is the same result that would have been reached if thé court had, by mandamus, required the trustees to move the school back to the old place, and then an election had been held, and it was decided to move to the new site. By regarding the election which was held as practically an election authorizing the trustees to move the school there is saved the twice moving of the school. We are of opinion that this view *141should obtain. The district court, therefore, on the final hearing, had before it this situation: That the trustees had moved the school, and that they had been directed by a vote of the district so to do. The order of these events had been reversed from that doubtless contemplated by the statute; but, by overlooking this irregularity, substantial justice is done, and the will of the people of the district is effected as completely as if the mandamus had sent the school back to the old place, aud an election, wholly formal, had again sent it over to the new site. We are of opinion that the situation, as presented to the district court upon the final hearing, should have remained undisturbed. “ Interest revpublicce ut sit finis litium.’ And particularly it interests a small school district that its substance should not be consumed in unnecessary litigation. The district court judge must have inclined to these views when he ordered the election, but, upon the final hearing, he evidently considered the election as of no force, for he ordered the writ issued. We are of opinion that the court had better have refrained from interference. Let the judgment therefore be reversed; The case is remanded to the district court, with directions to dismiss the writ, and enter judgment in favor of the appellants for costs.
Reversed.
Pemberton, C. J., concurs.